In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00020-CR



      JORGE TOMAS PINA-SALAZAR, Appellant

                            V.

           THE STATE OF TEXAS, Appellee




         On Appeal from the 102nd District Court
                 Bowie County, Texas
             Trial Court No. 21F0384-102




      Before Morriss, C.J., Stevens and van Cleef, JJ.
        Memorandum Opinion by Justice Stevens
                                    MEMORANDUM OPINION

           A Bowie County jury convicted Jorge Tomas Pina-Salazar of indecency with a child by

contact.1 On appeal, Pina-Salazar claims that the trial court’s written judgment does not agree

with the sentence that the court orally pronounced in his presence. Upon review of the record,

we find no discrepancy in the trial court’s oral and written judgments. As a result, we overrule

Pina-Salazar’s point of error and affirm the trial court’s judgment.

I.         Procedural History

           The State tried Pina-Salazar on five indictments in one trial.2 A detailed recitation of the

evidence is not necessary. A Bowie County jury found Pina-Salazar guilty on all indictments

and recommended sentences for each. Per the jury’s recommendations, the trial court assessed

the following sentences:

       •   06-22-00019-CR:         fifty years’ imprisonment

       •   06-22-00020-CR (the instant conviction):        twenty years’ imprisonment

       •   06-22-00021-CR:         twenty years’ imprisonment

       •   06-22-00022-CR:         twenty years’ imprisonment

       •   06-22-00023-CR:         twenty years’ imprisonment

The trial court then declared, “With regards to consecutive or concurrent, the Court is going to run

[06-22-00020-CR], [06-22-00021-CR], and [06-22-00022-CR], those cases will run concurrent


1
    See TEX. PENAL CODE ANN. § 21.11.
2
 We address Pina-Salazar’s appeals of the other four cases in our opinions in cause numbers 06-22-00019-CR, 06-
22-00021-CR, 06-22-00022-CR, and 06-22-00023-CR. Each of those convictions were for separate acts of sexual
abuse of various children.
                                                      2
but they will run consecutive to [06-22-00019-CR]. And then Cause Number [06-22-00023-CR]

will run consecutive to those two prior sentences.”3 Pina-Salazar lodged no objection to the trial

court’s sentences.

II.         Analysis

            Our opinion in cause number 06-22-00019-CR addresses Pina-Salazar’s appellate

complaint and explains why we overruled it. The reasoning in that opinion also addresses Pina-

Salazar’s complaint about the judgment in this case.4

            For the reason explained in our opinion in cause number 06-22-00019-CR, we overrule

appellant’s point of error.

III.        Conclusion

            We affirm the trial court’s judgment.




                                                               Scott E. Stevens
                                                               Justice

Date Submitted:                August 30, 2022
Date Decided:                  October 12, 2022

Do Not Publish


3
    We substitute this Court’s cause numbers for the trial court cause numbers, recited by the trial court, for clarity.
4
 In 06-22-00019-CR, we detailed the trial court’s pronouncement of sentences from the bench. Please see our
opinion in that case for said pronouncement. The written judgment in the instant cause number stated: “Punishment
and Place of Confinement: TWENTY (20) YEARS TEXAS DEPARTMENT OF CRIMINAL JUSTICE
INSTITUTIONAL DIVISION; TO RUN CONCURRENTLY WITH [06-22-00021-CR], [06-22-00022-CR] BUT
TO RUN CONSECUTIVELY TO [06-22-00019-CR] AND [06-22-00023-CR].” This comports with the trial
court’s oral pronouncement that we quoted in 06-22-00019-CR.
                                                               3